Case 1:19-cv-02611-CMA-NYW Document 81 Filed 09/09/20 USDC Colorado Page 1 of 21




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge Christine M. Arguello


   Civil Action No. 19-cv-02611-CMA-NYW

   STRATUS REDTAIL RANCH LLC,

           Plaintiff,

   v.

   INTERNATIONAL BUSINESS MACHINES CORPORATION, and
   WWD LIMITED LIABILITY COMPANY, a/k/a WWD, LLC,

           Defendants.


        ORDER AFFIRMING AND ADOPTING RECOMMENDATION OF UNITED STATES
                              MAGISTRATE JUDGE


           This matter is before the Court on the March 24, 2020 Recommendation of

   United States Magistrate Judge (Doc. # 55), wherein Magistrate Judge Nina Y. Wang

   recommends this Court grant Defendants International Business Machines Corporation

   (“IBM”) and WWD Limited Liability Company’s (“WWD”) (collectively, “Defendants”)

   Motion to Dismiss Stratus’s First Claim for Relief for CERCLA Recovery Under Section

   107(a) (“the Motion”) (Doc. # 28). Plaintiff timely objected to the Recommendation. For

   the reasons that follow, the Court overrules Plaintiff’s objections and affirms and adopts

   the Recommendation.

                                    I.     BACKGROUND

           Judge Wang described the factual background of this case in the

   Recommendation (Doc. # 55 at 2–4), which is incorporated herein by reference. See 28
Case 1:19-cv-02611-CMA-NYW Document 81 Filed 09/09/20 USDC Colorado Page 2 of 21




   U.S.C. § 636(b)(1)(B) (2018); Fed. R. Civ. P. 72(b). The Court therefore recounts only

   the facts 1 necessary to address Plaintiff’s objections to the Recommendation.

          Plaintiff, Stratus Redtail Ranch LLC (“Stratus” or “Plaintiff”), purchased a 290-

   acre parcel of land near Erie, Colorado (“the Property”) from WWD for potential

   development on or about July 15, 2015. (Doc. # 1 at 1–2, 4.) Prior to purchasing the

   Property, Plaintiff commissioned a Phase 1 Environmental Site Assessment pursuant to

   American Society for Testing and Materials (“ASTM”) standards, which indicated that no

   recognized environmental conditions existed on the Property and no hazardous waste

   or environmental contamination was present. (Id. at 4–5.) Unbeknownst to Plaintiff at

   the time of the purchase, situated within the Property at some point was the Neuhauser

   Landfill, which released hazardous substances into the surrounding soil and shallow

   ground water. See (id. at 1–2, 4–5, 12). Plaintiff alleges that it was an “innocent

   landowner” (“ILO,” as defined in CERCLA Section 101(35) and 107(b)(3)) and/or a

   “bona fide prospective purchaser” (“BFPP,” as defined in CERCLA Sections 101(40)

   and 107(r)). (Id. at 2.)

          “In early 2017 and after confirming the presence of hazardous waste” on the

   Property, the Colorado Department of Public Health and Environment (“CDPHE”) and

   the Environmental Protection Agency (“EPA”) “stated their intentions to initiate legal

   proceedings against Stratus for the remediation of the Neuhauser Landfill.” (Id. at 12.)


   1
    This Court draws the following facts from the Complaint and the attachments to Defendants’
   Motion to Dismiss and presumes they are true for purposes of the instant Motion. See Alvarado
   v. KOB-TV, L.L.C., 493 F.3d 1210, 1215 (10th Cir. 2007) (quoting Jacobsen v. Deseret Book
   Co., 287 F.3d 936, 941 (10th Cir. 2002)) (in deciding a Rule 12(b)(6) motion, “the district court
   may consider documents referred to in the complaint if the documents are central to the
   plaintiff's claim and the parties do not dispute the documents' authenticity.”)

                                                   2
Case 1:19-cv-02611-CMA-NYW Document 81 Filed 09/09/20 USDC Colorado Page 3 of 21




   Thereafter, Stratus entered into an Administrative Settlement Agreement and Order on

   Consent for Removal Action (“AOC”) with the EPA and a Compliance Order on Consent

   (“COC”) with the CDPHE (collectively, the “Consent Orders”). See (id. at 2, 12–13); see

   also (Doc. ## 28-1, 28-2). Stratus entered into the Consent Orders “[g]iven the

   likelihood that [it] would be confronted with substantial litigation costs and/or much

   higher remediation costs if such governmental agencies conducted” clean-up efforts

   instead of Stratus. (Doc. # 1 at 12.) Stratus has since “resolved its liability to EPA for

   matters covered in the AOC” and “has actually incurred in excess of $4,000,000.00 in . .

   . environmental response, remediation[,] and cleanup costs,” with the expectation that it

   will incur an additional $3.5 million in clean-up costs through 2021. See (id. at 2–3, 12–

   15, 19). “All of Stratus’ actual and anticipated investigative costs, remedial costs and

   costs of long-term monitoring and maintenance . . . have been, or will be, incurred

   pursuant to the Consent Orders . . . .” (Id. at 3.)

          Plaintiff alleges that Defendants IBM and WWD both owned, operated, and/or

   arranged disposal of hazardous substances at the Neuhauser Landfill prior to Plaintiff’s

   purchase of the Property and are “potentially responsible parties” for some or all

   contamination. See (id. at 5–12). “Stratus has demanded payment from IBM and WWD”

   for costs incurred and future expenditures to no avail. See (id. at 15). As a result,

   Stratus initiated this action against Defendants on September 12, 2019. See (Doc. # 1).

   It asserts the following three claims for relief pursuant to the Comprehensive

   Environmental Response, Compensation, and Liability Act of 1980 (“CERCLA”), 42

   U.S.C. § 9601 et seq.: (1) recovery of all costs of removal and remediation pursuant to §



                                                  3
Case 1:19-cv-02611-CMA-NYW Document 81 Filed 09/09/20 USDC Colorado Page 4 of 21




   107(a), 42 U.S.C. §§ 9607(a)(1)-(4), (“Claim 1” or “cost recovery claim”); (2) contribution

   for some or all costs incurred and associated with Stratus’s remediation efforts under

   the Consent Orders pursuant to § 113(f), 42 U.S.C. §§ 9613(f)(1), (3)(B), (“Claim 2” or

   “contribution claim”); and (3) a declaration of Defendants’ liability pursuant to §

   113(g)(2), 42 U.S.C. § 9613(g)(2), (“Claim 3”). See generally (id.).

          On November 12, 2019, Defendants jointly filed the instant Motion to Dismiss,

   wherein they argue that the Court should dismiss Claim 1 because Stratus’s claims

   arise from costs incurred pursuant to the Consent Orders and, thus, Section 113(f)

   provides Plaintiff’s exclusive avenue for relief under CERCLA. See (Doc. # 28 at 2).

   Plaintiff opposes the Motion to Dismiss, arguing it sufficiently pleads it was an innocent

   landowner (“ILO”) and/or a bona fide prospective purchaser (“BFPP”) under CERCLA,

   and therefore, may proceed under Sections 107(a) and 113(f) for the same recovery

   costs. See (Doc. # 33 at 1–2). Defendants replied (Doc. # 35), and Plaintiff received

   leave to file a sur-reply (Doc. # 50). Judge Wang heard oral argument on the Motion on

   February 19, 2020. See (Doc. ## 53–54). On March 24, 2020, Judge Wang issued her

   Recommendation, in which she recommends that this Court grant the Motion. See

   generally (Doc. # 55). Plaintiff objected to the Recommendation on April 21, 2020

   (“Objection”). 2 (Doc. # 62.) Defendants filed a response (Doc. # 64), and Judge Wang

   granted Plaintiff leave to file a reply (Doc. # 71).




   2
    In its Objection, Plaintiff requests oral argument on the Motion. The Court finds that oral
   argument would not materially assist in its determination of the Motion, so Plaintiff’s request for
   oral argument is denied.

                                                    4
Case 1:19-cv-02611-CMA-NYW Document 81 Filed 09/09/20 USDC Colorado Page 5 of 21




                                   II.    LEGAL STANDARDS

   A.     REVIEW OF A RECOMMENDATION

          When a magistrate judge issues a recommendation on a dispositive matter, Fed.

   R. Civ. P. 72(b)(3) requires that the district judge “determine de novo any part of the

   magistrate judge’s [recommended] disposition that has been properly objected to.” An

   objection is properly made if it is both timely and specific. United States v. One Parcel of

   Real Prop. Known As 2121 E. 30th St., 73 F.3d 1057, 1059 (10th Cir. 1996). In

   conducting its review, “[t]he district judge may accept, reject, or modify the

   recommended disposition; receive further evidence; or return the matter to the

   magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3).

   B.     FEDERAL RULE OF CIVIL PROCEDURE 12(b)(6)

          Fed. R. Civ. P. 8(a)(2) requires that a complaint contain a “short and plain

   statement of the claim showing that the pleader is entitled to relief.” To survive a

   subsequent motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), “a complaint must

   contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

   plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

   Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “Plausible” means that the plaintiff pled

   factual content which allows “the court to draw the reasonable inference that the

   defendant is liable for the misconduct alleged.” Id. “The court’s function on a Rule

   12(b)(6) motion is not to weigh potential evidence that the parties might present at trial,

   but to assess whether the plaintiff’s complaint alone is legally sufficient to state a claim




                                                  5
Case 1:19-cv-02611-CMA-NYW Document 81 Filed 09/09/20 USDC Colorado Page 6 of 21




   for which relief may be granted.” Dubbs v. Head Start, Inc., 336 F.3d 1194, 1201 (10th

   Cir. 2003) (citations and quotation marks omitted).

          “A court reviewing the sufficiency of a complaint presumes all of [the] plaintiff’s

   factual allegations are true and construes them in the light most favorable to the

   plaintiff.” Hall v. Bellmon, 935 F.2d 1106, 1198 (10th Cir. 1991). A court need not accept

   conclusory allegations without supporting factual averments, however. Southern

   Disposal, Inc. v. Tex. Waste, 161 F.3d 1259, 1262 (10th Cir. 1998). “[T]he tenet that a

   court must accept as true all of the allegations contained in a complaint is inapplicable

   to legal conclusions. Threadbare recitals of the elements of a cause of action, supported

   by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678.

                                      III.   DISCUSSION

          Two questions are at issue in the instant Motion to Dismiss: (1) whether a plaintiff

   that incurred costs pursuant to an administrative settlement agreement may

   simultaneously bring CERCLA claims for contribution pursuant to Section 113 and cost

   recovery pursuant to Section 107; and (2) whether a potentially responsible party’s

   (“PRP”) ILO/BFPP defense has any impact on its ability to bring both claims. With

   respect to the first question, Judge Wang reached the same conclusion as every circuit

   court of appeals to address the issue since Atlantic Research, 551 U.S. 128 (2007), in

   finding that Plaintiff is limited to a Section 113 claim because it incurred costs pursuant

   to an administrative settlement agreement. As to the second question, Judge Wang

   concluded that the ILO/BFPP defense does not impact Plaintiff’s ability to maintain a

   Section 107 claim under the circumstances.



                                                6
Case 1:19-cv-02611-CMA-NYW Document 81 Filed 09/09/20 USDC Colorado Page 7 of 21




          Plaintiff objects to the Recommendation on three grounds. First, Plaintiff argues

   that Judge Wang incorrectly concluded that a plaintiff may not assert claims under both

   Sections 107 and 113 by misapplying Atlantic Research, 551 U.S. 128 (2007), by

   relying on an out-of-circuit weight of authority that is purportedly inapposite to the instant

   case, and by declining to follow Mathews v. Dow Chem. Co., 947 F. Supp. 1517 (D.

   Colo. 1996), and Morrison Enters. v. McShares, Inc., 302 F.3d 1127, 1133 (10th Cir.

   2002). (Doc. # 62 at 2.) Second, Plaintiff asserts that the Recommendation “ignores

   Stratus’ status as an ILO/BFPP plaintiff, and that such status entitles Stratus rightfully to

   assert its claim for relief under §107.” (Id.) Third, Plaintiff argues that it has stated a

   claim under Section 107 for costs it has incurred outside of the scope of the Consent

   Orders. (Id. at 14–15.) For the reasons that follow, the Court agrees with Judge Wang’s

   conclusions that Plaintiff is limited to a contribution claim under Section 113, that

   Plaintiff’s alleged ILO/BFPP status is not relevant to the inquiry of what claims Plaintiff

   may bring under CERCLA, and that Plaintiff has failed to state a claim for costs that fall

   outside of the scope of Section 113.

   A.     CERCLA BACKGROUND

          “Congress enacted CERCLA in 1980 to ‘promote the timely cleanup of

   hazardous waste sites' and to ensure that the costs of such cleanup efforts were borne

   by those responsible for the contamination.’” CTS Corp. v. Waldburger, 573 U.S. 1, 4

   (2014) (internal quotation marks omitted) (quoting Burlington N. & Santa Fe R.Co. v.

   United States, 556 U.S. 599, 602 (2009)). Two provisions of CERCLA—§§ 107(a) and

   113(f)—allow private parties to recover expenses associated with cleaning up



                                                  7
Case 1:19-cv-02611-CMA-NYW Document 81 Filed 09/09/20 USDC Colorado Page 8 of 21




   contaminated sites. 42 U.S.C. §§ 9607(a), 9613(f); Atlantic Research, 551 U.S. at 131.

   Plaintiff asserts both claims against Defendants.

          Under Section 107, “CERCLA imposes strict liability for environmental

   contamination upon four broad classes of PRPs [‘Potentially Responsible Parties’],”

   which include, in relevant part, “(1) the owner and operator of a vessel or a facility.”

   Burlington N. & Santa Fe Ry. Co. v. United States, 556 U.S. 599, 608 (2009) (citing 42

   U.S.C. § 9607(a)). Under Section 107, PRPs “shall be liable for,” in part, “(A) all costs of

   removal or remedial action incurred by the United States Government or a State or an

   Indian tribe not inconsistent with the national contingency plan” and “(B) any other

   necessary costs of response incurred by any other person 3 consistent with the national

   contingency plan . . . .” 42 U.S.C. § 9607. Section 107(b) lists defenses to liability under

   107(a) “for a person otherwise liable” who can establish one or more of the following by

   a preponderance of the evidence: that the contamination was caused by an act of God,

   an act of war, or “an act or omission of a third party other than an employee or agent of

   the defendant” or a third party “whose act or omission occurs in connection with a

   contractual relationship” with the defendant. 42 U.S.C. § 9607. Put differently, there is a

   defense to liability for innocent landowners. See Niagara Mohawk Power Corp. v.

   Chevron U.S.A., Inc., 596 F.3d 112, 120 (2d Cir. 2010) (citation omitted).

          “As originally passed, ‘CERCLA contained no provision expressly providing for a

   right of action for contribution;’ in fact, it made no mention of ‘contribution’ at all.” Gov't

   of Guam v. United States, 950 F.3d 104, 108 (D.C. Cir. 2020) (quoting Cooper

   3
    The Supreme Court has interpreted “any other person” in subparagraph B to provide a cause
   of action to anyone except the persons listed in subparagraph A—i.e., anyone other than the
   United States, a State, or an Indian tribe. Atlantic Research, 551 U.S. at 135.

                                                   8
Case 1:19-cv-02611-CMA-NYW Document 81 Filed 09/09/20 USDC Colorado Page 9 of 21




   Industries, Inc. v. Aviall Services, Inc., 543 U.S. 157, 161 (2004)). “Congress addressed

   this gap in the statutory scheme when it amended CERCLA through the Superfund

   Amendments and Reauthorization Act of 1986 [‘SARA’], Pub. L. 99–499, 100 Stat.

   1613. Specifically, it added a new section to the Act—section 113—which ‘provide[d]

   two express avenues for contribution.’” Id. Section 113(f) “authorizes one [PRP] to sue

   another for contribution in certain circumstances.” Atlantic Research, 551 U.S. at 132.

   Relevant to this case, Section 113(f)(3)(B) grants a right of contribution to a PRP “who

   has resolved its liability to the United States or a State for some or all of a response

   action or for some or all of the costs of such action in an administrative or judicially

   approved settlement . . . .” 42 U.S.C. § 9613(f)(3)(B). 4

          As an incentive for PRPs to settle their liability with enforcement authorities,

   parties who have reached such a settlement are immune from liability for contribution

   regarding matters addressed in the settlement. 42 U.S.C. § 9613(f)(2). On the other

   hand, the right to contribution under Section 113(f) is more limited than the right to

   recover costs under 107(a); “A person seeking contribution under § 113(f) may be

   subject to the equitable allocation of response costs, see § 113(f)(1), and may not

   recover from previously settling parties, see § 113(f)(2). Such claims are also

   subordinate to the rights of the United States or a State, see § 113(f)(3)(C), and subject

   to a shorter limitation period than cost-recovery claims, see § 113(g)(2)-(3).” Morrison

   Enters. v. Dravo Corp., 638 F.3d 594, 603 (8th Cir. 2011).

   4
     It is undisputed that the Consent Orders in this case are administrative settlements within the
   meaning of Section 113(f)(3)(B). See (Doc. # 1 at 18–19); (Doc. # 28 at 11–14); (Doc. # 55 at
   18) (quoting 42 U.S.C. § 113(f)(2)(B)) (concluding that Stratus is “[a] person who has resolved
   its liability to the United States or a State for some or all of a response action or for some or all
   of the costs of such action in an administrative or judicially approved settlement.”).

                                                     9
Case 1:19-cv-02611-CMA-NYW Document 81 Filed 09/09/20 USDC Colorado Page 10 of 21




   B.        ANALYSIS

             1.     Whether Contribution and Cost Recovery Claims May Be Brought
                    Simultaneously

             The Supreme Court has made clear that Sections 107 and 113 provide “causes

   of action ‘to persons in different procedural circumstances’” and that cost recovery

   under § 107(a) and contribution under § 113(f) are two “‘clearly distinct’ remedies.”

   Atlantic Research, 551 U.S. at 138–39 (quoting Cooper Industries, 543 U.S. at 163 n.3).

   It has also settled that a PRP that reimburses another PRP’s costs to satisfy a

   settlement agreement may pursue contribution under Section 113 but may not recover

   under Section 107(a). However, the Supreme Court has left open the question of what

   claims a PRP may bring where it has personally incurred response costs pursuant to an

   administrative settlement agreement, as opposed to reimbursing costs another party

   incurred pursuant to a settlement agreement. Id. at 139 n.6. 5 “Because the procedural

   requirements and the remedies for cost recovery and contribution claims are distinct,

   every federal court of appeals to have considered the question since Atlantic Research .

   . . has said that a party who may bring a contribution action for certain

   expenses must use the contribution action, even if a cost recovery action would



   5
       As the Sixth Circuit explained:
             The best help that the Court has given us is to say that “costs incurred voluntarily
             are recoverable only by way of § 107(a)(4)(B), and costs of reimbursement to
             another person pursuant to a legal judgment or settlement are recoverable only
             under § 113(f).” Id. at 139–40 n. 6, 127 S.Ct. 2331. Problems arise, as the Court
             foresaw, when PRPs do not voluntarily incur expenses or involuntarily reimburse
             another entity—the dichotomy upon which the Court's divide seems to operate.
   Hobart Corp. v. Waste Management of Ohio, Inc., 758 F.3d 757, 766-67 (6th Cir. 2014)
   (footnote omitted).


                                                     10
Case 1:19-cv-02611-CMA-NYW Document 81 Filed 09/09/20 USDC Colorado Page 11 of 21




   otherwise be available.” 6 This Court agrees.

          First, concluding that a plaintiff who may proceed with a Section 113 claim 7 may

   only proceed with a Section 113 claim is consistent with the text and structure of the

   statute. “CERCLA must “be read as a whole,” such that its remedies remain “clearly

   distinct.” Solutia, Inc. v. McWane, Inc., 672 F.3d 1230, 1236 (11th Cir. 2012) (internal

   quotation marks omitted) (quoting Atl. Research, 551 U.S. at 135, 138). Congress

   intentionally amended CERCLA to include express rights to contribution through Section

   113, and “‘[w]hen Congress acts to amend a statute, [courts] presume it intends its

   amendment to have real and substantial effect.’” Bernstein v. Bankert, 733 F.3d 190,

   206 (7th Cir. 2013). To allow a qualifying contribution plaintiff to proceed under Section

   107 would “abrogate the requirements Congress placed on contribution claims under”

   Section 113 and would render Section 113 superfluous. Id. at 205–06 (quoting Niagara

   Mohawk, 596 F.3d at 128). Therefore, under the canons of statutory construction, the


   6
     Whittaker Corp. v. United States, 825 F.3d 1002, 1007 (9th Cir. 2016) (emphasis in
   original); see, e.g., Gov't of Guam, 950 F.3d at 111 (holding Section 113(f)(3)(B) and Section
   107 are mutually exclusive); Asarco LLC v. Atl. Richfield Co., 866 F.3d 1108, 1117 (9th Cir.
   2017) (emphasis in original) (collecting cases) (“Our circuit, and ‘every federal court of appeals
   to have considered the question since Atlantic Research,’ has concluded that ‘a party
   who may bring a contribution action for certain expenses must use the contribution action [under
   § 113(f)(3)(B)], even if a cost recovery action [under § 107(a) ] would otherwise be available.’”);
   Hobart, 758 F.3d at 767 (“CERCLA's text and structure lead us to conclude that PRPs must
   proceed under § 113(f) [for contribution] if they meet one of that section's statutory
   triggers.”); Bernstein, 733 F.3d at 206 (“we agree with our sister circuits that a plaintiff is limited
   to a contribution remedy when one is available”); Solutia, 672 F.3d at 1237 (same); Morrison
   Enters. v. Dravo Corp., 638 F.3d at 603 (holding “that § 113(f) provides the exclusive remedy for
   a liable party compelled to incur response costs pursuant to an administrative or judicially
   approved settlement”); Agere Sys., Inc. v. Advanced Envtl. Tech. Corp., 602 F.3d 204, 229 (3d
   Cir. 2010) (same); Niagara Mohawk, 596 F.3d at 124–28 (“In our view, only § 113(f)(3)(B)
   [contribution] provides the proper procedural mechanism for [the plaintiff's] claims.”).
   7
     Herein, and in the interest of brevity, the Court refers to a plaintiff that may bring a Section 113
   claim as a “qualifying contribution plaintiff.”

                                                     11
Case 1:19-cv-02611-CMA-NYW Document 81 Filed 09/09/20 USDC Colorado Page 12 of 21




   Court construes Section 113 as providing an exclusive remedy for a qualifying

   contribution plaintiff. See, e.g., Hobart Corp. v. Waste Mgmt. of Ohio, Inc., 758 F.3d

   757, 767 (6th Cir. 2014) (“There would be no reason to limit § 113(f)'s availability if

   PRPs have § 107(a)(4)(B) as a fall-back option, and we generally do not interpret

   congressional enactments to render certain parts of these enactments superfluous.”);

   Bernstein, 733 F.3d at 202 (emphasis in original) (collecting cases) (“To read [Section

   113(f)(3)(B)] as affording the same remedy to one who has not resolved his liability [to

   the United States or a State] would be nonsensical, and it would render the limiting

   language superfluous. The Supreme Court has long insisted that result should be

   avoided wherever possible.”). 8 To hold otherwise and allow a party to an administrative

   settlement to “simply repackage its § 113(f) claim for contribution as one for recovery

   under § 107(a)” would completely undermine the structure of CERCLA remedies.

   Solutia, 672 F.3d at 1236. If given the choice, a rational PRP would prefer to file an

   action under Section 107 in every case, due to its longer statute of limitations, its

   provision for strict liability, its limited defenses, and its opportunity for joint and several

   recovery. 9 Accordingly, if a plaintiff that incurs costs pursuant to an administrative

   settlement agreement were allowed to recover those costs pursuant to both Sections

   8
     The Tenth Circuit applied the canon against superfluity in the CERCLA context in United
   States v. Colorado & E. R. Co. (“CERC”), 50 F.3d 1530, 1536 (10th Cir. 1995), reasoning that if
   PRPs were “allowed to recover expenditures incurred in cleanup and remediation from other
   PRPs under § 107's strict liability scheme, § 113(f) would be rendered meaningless.” Although
   the Supreme Court has since clarified that PRPs may be able to assert Section 107 claims
   under certain circumstances, the same reasoning applied by the Tenth Circuit in CERC
   supports this Court’s conclusion that Section 113 must be a qualifying contribution plaintiff’s only
   avenue for relief if that provision is to have any effect.
   9
    Whittaker, 825 F.3d at 1007 (first citing NCR Corp. v. George A. Whiting Paper Co., 768 F.3d
   682, 690 (7th Cir. 2014); then citing Solutia, 672 F.3d at 1236–37).

                                                   12
Case 1:19-cv-02611-CMA-NYW Document 81 Filed 09/09/20 USDC Colorado Page 13 of 21




   107 and 113, Section 107 would swallow the more limited remedy of Section 113. See

   Atlantic Research, 551 U.S. at 139 n.6.

          Second, this conclusion is consistent with the Supreme Court’s decision in

   Atlantic Research, which states that “[t]he choice of remedies [between Section 113(f)

   and 107(a)] simply does not exist.” 551 U.S. at 139. Therein, the Supreme Court

   explained that a PRP that reimburses costs paid by other parties to satisfy a settlement

   agreement is “eligible to seek contribution under § 113(f)(1) . . . [but] cannot

   simultaneously seek to recover the same expenses under § 107(a),” meaning that “the

   PRP cannot choose the 6-year statute of limitations for cost-recovery actions over the

   shorter limitations period for § 113(f) contribution claims.” Id. This Court sees no logical

   distinction between expenses reimbursed pursuant to an administrative settlement

   agreement and expenses incurred first-hand pursuant to an administrative settlement

   agreement. 10 Therefore, the Court reaches a conclusion analogous to that of the

   Supreme Court in Atlantic Research—a PRP that incurs costs pursuant to an

   administrative settlement agreement is eligible to seek contribution under Section 113

   but may not simultaneously seek to recover the same expenses under Section 107. 11



   10
      Both kinds of costs are incurred after administrative intervention and pursuant to settlement
   agreements and are, therefore, both compelled costs. Cf. Niagara Mohawk, 596 F.3d at 127
   (citing Atlantic Research, 551 U.S. at 135) (footnote omitted) (“Section 107(a) claims are
   brought by . . . PRPs who incur CERCLA clean up costs without judicial or administrative
   intervention”).
   11
     The Court notes that the Supreme Court in Atlantic Research affirmed the Eighth Circuit, and
   the Eighth Circuit noted below that viewing “§ 113 as a liable party's exclusive remedy” did not
   make sense where the PRP was foreclosed from using § 113 but may make sense where
   parties are allowed to seek contribution under § 113. Atlantic Research Corp. v. United States,
   459 F.3d 827, 834–35 (8th Cir. 2006), aff'd, 551 U.S. 128 (2007). Consistent with that
   reasoning, the Eighth Circuit later held that “§ 113(f) provides the exclusive remedy for a liable

                                                   13
Case 1:19-cv-02611-CMA-NYW Document 81 Filed 09/09/20 USDC Colorado Page 14 of 21




          Objecting to the Recommendation’s conclusion that a plaintiff may not assert

   claims under both Sections 107 and 113, Plaintiff asserts that Judge Wang failed to

   follow one decision out of the District of Colorado—Mathews v. Dow Chem. Co., 947 F.

   Supp. 1517 (D. Colo. 1996)—and the Tenth Circuit’s opinion in Morrison Enters. v.

   McShares, Inc., 302 F.3d 1127, 1133 (10th Cir. 2002), both of which touched on the

   effect of an ILO/BFPP defense on a plaintiff’s ability to bring a Section 107 claim.

          Plaintiff cites to Mathews for the proposition that an ILO plaintiff is “not a PRP”

   and, consequently, can maintain claims under both Sections 107 and 113 at the motion

   to dismiss stage. (Doc. # 62 at 12.) The court in Mathews acknowledged the Tenth

   Circuit rule that PRPs may not pursue a Section 107 claim and concluded, in relevant

   part, that a plaintiff that adequately pleads an ILO defense may bring a Section 107

   claim because it is not a PRP under the statute:

          The Thoro Defendants first contend that Plaintiffs are not entitled to bring
          CERCLA section 107 claims because Plaintiffs are potentially responsible
          parties (“PRPs”). Plaintiffs counter that dismissal of their CERCLA section
          107 claims would be improper because they have properly pled an
          affirmative defense to PRP liability—the “innocent landowner” defense.
          The Court agrees with Plaintiffs.

          In the Tenth Circuit, PRPs may not pursue CERCLA section 107 actions
          and are limited to actions for contribution under CERCLA section
          113. United States v. Colorado & Eastern R.R., 50 F.3d 1530, 1534–35
          (10th Cir.1995) (“CERC”). CERC does not address whether a party with a
          valid affirmative defense to PRP liability may bring a claim under CERCLA
          section 107. It seems evident, however, that such a party would be
          entitled to bring a CERCLA section 107 claim since the affirmative
          defense would absolve them of potential liability. As a result, the Court
          holds that a party with a valid affirmative defense to PRP liability is not
          limited to actions for contribution under CERCLA section 113 and may
          bring claims under CERCLA section 107.

   party compelled to incur response costs pursuant to an administrative or judicially approved
   settlement under §§ 106 or 107.” Morrison Enters. v. Dravo Corp., 638 F.3d at 603.

                                                  14
Case 1:19-cv-02611-CMA-NYW Document 81 Filed 09/09/20 USDC Colorado Page 15 of 21




   Id. at 1520.

          First, the Court notes that Mathews bears no mention of a judicial or

   administrative settlement agreement entered into by the plaintiff. The effect of this kind

   settlement agreement on a plaintiff’s CERLCA claims is the precise question before this

   Court. Instead, the Mathews court addressed the defendant’s argument that the

   plaintiff’s PRP status barred it from bringing a Section 107 claim. In addressing that

   issue, Mathews relied on a premise that was later overturned by the Supreme Court in

   Atlantic Research. In Mathews, the court explained the bright line rule that “[i]n the

   Tenth Circuit, PRPs may not pursue CERCLA section 107 actions . . . .” Id. at 1520. In

   Atlantic Research, which post-dated Mathews by 11 years, the Supreme Court held that

   PRPs may pursue Section 107 actions, thereby clarifying that a plaintiff’s PRP status

   alone does not control what CERCLA claims they may bring. 551 U.S. at 131. Further,

   the Mathews court stated that “[i]t seems evident . . . that such a party would be

   entitled to bring a CERCLA section 107 claim since the affirmative defense would

   absolve them of potential liability,” 947 F. Supp. at 1520 (emphasis added), but the

   court’s analysis involved little discussion of the statutory text, which the Supreme Court

   demonstrated in Atlantic Research is key to understanding the distinct rights and

   remedies provided by CERCLA. Further, Mathews’ conclusion that a plaintiff could bring

   CERCLA claims under both Section 107 and 113 is inconsistent with the Supreme

   Court’s emphasis in Atlantic Research that “[t]he choice of remedies simply does not

   exist.” 551 U.S. at 140. Lastly, the Court rejects Plaintiff’s contention that Mathews is

   controlling. The opinion of one district court judge does not bind another. Camreta v.

                                                15
Case 1:19-cv-02611-CMA-NYW Document 81 Filed 09/09/20 USDC Colorado Page 16 of 21




   Greene, 563 U.S. 692, 709 n.7 (2011) (quoting 18 J. Moore et al., Moore's Federal

   Practice § 134.02[1] [d], p. 134–26 (3d ed. 2011)) (“A decision of a federal district court

   judge is not binding precedent in either a different judicial district, the same judicial

   district, or even upon the same judge in a different case.”); Doe v. Univ. of Colorado,

   Boulder through Bd. of Regents of Univ. of Colorado, 255 F. Supp. 3d 1064, 1085 (D.

   Colo. 2017) (same). For the foregoing reasons, the Court does not find Mathews

   persuasive and looks to post-Atlantic Research cases to guide its analysis.

          Similarly, Plaintiff cites to Morrison for the proposition that a party entitled to an

   innocent landowner defense is “not a PRP” and that such a plaintiff could appropriately

   proceed under Section 107. (Doc. # 62 at 13.) In Morrison, the Tenth Circuit considered,

   in part, whether the plaintiff landowner and operator that asserted an ILO/BFPP defense

   could pursue a cost recovery claim under Section 107 or whether it must pursue a

   contribution claim under Section 113. 302 F.3d at 1133–34. In dicta, the court agreed

   with the plaintiff’s contention that “a party that can show that it is entitled to one of the

   defenses under § [107](b) should be able to sue under § [107][a]”. Id. at 1133. However,

   the court held that the plaintiff did not have a CERCLA defense to liability, it was

   therefore a PRP under the statute, and that “because Morrison is a PRP, it may not

   proceed with two independent suits under both §§ [107] and [113](f), but instead may

   only proceed with an action for contribution under § [113](f).” Id. at 1135.

          Like Mathews, the Tenth Circuit’s legal analysis in Morrison relied on an outdated

   interpretation of CERCLA that prohibited PRPs from bringing cost recovery claims




                                                 16
Case 1:19-cv-02611-CMA-NYW Document 81 Filed 09/09/20 USDC Colorado Page 17 of 21




   under Section 107 under any circumstances. 12 This proposition is no longer good law

   because Atlantic Research held that any person other than the United States, a State,

   or an Indian tribe—including PRPs—is able to bring a Section 107 claim. Further, the

   proposition that Plaintiff cites to Morrison for—i.e., that a party entitled to an ILO

   defense may proceed under Section 107—was stated in dicta and, therefore, is not

   precedential. However, even if such statements were binding on this Court, Atlantic

   Research has cast doubt on Morrison’s indication that the ILO defense divests a party

   of its PRP status, as the Supreme Court stated that innocent landowners are still PRPs

   for the purposes of Section 107(a), as discussed in more detail below. 551 U.S. at 136.

   This Court is not bound to apply Tenth Circuit precedent “when the Supreme Court

   issues an intervening decision that is ‘contrary’ to or ‘invalidates [the Tenth Circuit’s]

   previous analysis.’” United States v. Brooks, 751 F.3d 1204, 1209 (10th Cir. 2014)

   (citations omitted). For these reasons, the Court declines to follow Morrison.

          2.     Whether Plaintiff’s Asserted ILO/BFPP Defense Impacts its PRP Status

          Stratus argues that it is not limited to an action for contribution under Section

   113(f) and that it may maintain a Section 107 cost recovery claim because it asserts an

   ILO/BFPP defense, and, therefore, is not a PRP under Section 107(a)(1)-(4). (Doc. # 62

   at 2–3.) However, the Court agrees with Judge Wang’s conclusion that Plaintiff’s

   asserted defenses are irrelevant to its ability to assert a Section 107 claim.

   12
     See Morrison Enters. v. McShares, Inc., 302 F.3d at 1133 (“the determination of whether
   Morrison may proceed under § [107(a)] depends on whether Morrison is or is not a PRP”); see
   also Young v. United States, 394 F.3d 858, 862–63 (10th Cir. 2005) (collecting cases) (“We . . .
   do not determine whether Plaintiffs are PRPs under § 107(a) and thus unable to assert a cost-
   recovery claim under the rule in this Circuit that a Plaintiff–PRP must proceed under the
   contribution provisions of CERCLA § 113(f) when the Plaintiff–PRP sues another PRP for
   response costs.”).

                                                  17
Case 1:19-cv-02611-CMA-NYW Document 81 Filed 09/09/20 USDC Colorado Page 18 of 21




          First, the Court rejects Stratus’s contention that a plaintiff with an ILO/BFPP

   defense to liability is not a PRP under the statute. The Supreme Court explained in

   Atlantic Research that CERCLA’s definition of a PRP covers innocent owners of

   property:

           [T]he statute defines PRPs so broadly as to sweep in virtually all persons
          likely to incur cleanup costs . . . . [E]ven parties not responsible for
          contamination may fall within the broad definitions of PRPs in §§
          107(a)(1)-(4). See 42 U.S.C. § 9607(a)(1) (listing “the owner and operator
          of a ... facility” as a PRP); see also United States v. Alcan Aluminum
          Corp., 315 F.3d 179, 184 (C.A.2 2003) (“CERCLA § 9607 is a strict liability
          statute”).

   551 U.S. at 136. Therefore, current landowners such as Plaintiff who assert ILO and/or

   BFPP defenses are still PRPs under CERCLA. Whether those landowners have

   statutory defenses to liability is a separate question.

          The Court also rejects Plaintiff’s related contention that a qualifying contribution

   plaintiff with an ILO/BFPP defense to CERCLA liability may maintain a cost recovery

   claim by virtue of that defense. In Cranbury Brick Yard, LLC v. United States, 943 F.3d

   701 (3d Cir. 2019), the Third Circuit affirmed the district court’s conclusion below that

   the plaintiff could not maintain a Section 107 claim because it had incurred clean-up

   costs pursuant to an administrative settlement agreement with a state environmental

   agency and, therefore, could assert a claim under Section 113. Id. at 709 (“Because the

   amended Consent Order gave Cranbury Brick Yard immunity from contribution claims, it

   barred Cranbury Brick Yard from seeking cost recovery from other potentially

   responsible parties.”). Thereafter, the court determined that the plaintiff’s asserted

   BFPP defense would have mattered only if the plaintiff could maintain a Section 107

   claim; the court concluded that the plaintiff’s alleged BFPP status was “irrelevant” to the
                                                18
Case 1:19-cv-02611-CMA-NYW Document 81 Filed 09/09/20 USDC Colorado Page 19 of 21




   determination of whether the plaintiff could maintain a Section 107 claim in the first

   place. Thus, the court did not reach the merits of the alleged BFPP status on appeal. Id.

   at 713.

          The Third Circuit’s well-reasoned decision in Cranbury Brick Yard is persuasive.

   In this case, Plaintiff reached administrative settlements with the EPA and CDPHE,

   which resolved Plaintiff’s liability to the agencies “for some or all of a response action or

   for some or all of the costs of such an action” within the meaning of Section 113. See 42

   U.S.C. § 9613(f)(2). Plaintiff incurred its alleged clean-up costs pursuant to those

   Consent Orders. Thus, Plaintiff is limited to a Section 113 claim on that basis, and its

   belief that it qualifies as either an ILO and/or a BFPP “is inapposite to the inquiry of what

   remedy, in the first instance, is available to it.” (Doc. # 55 at 16–17.)

          3. Whether Plaintiff Has Pled a Section 107 Claim for Costs that Fall Outside of
             the Consent Orders

          Lastly, Plaintiff attempts to revive its Section 107 claim by objecting to Judge

   Wang’s conclusion that Plaintiff failed to state a claim for costs that predated, and thus

   were not incurred pursuant to, the Consent Orders. (Doc. # 62 at 14–15); see Chevron

   Mining, Inc. v. United States, No. 13-CV-00328 MCA-KK, 2015 WL 13650031, at *10

   (D.N.M. Mar. 31, 2015) (dismissing the plaintiff’s Section 107(a) claim only insofar as it

   sought to recover costs for “matters addressed” in the settlement agreements).

          Plaintiff’s argument is unavailing because Plaintiff repeatedly alleges in its

   complaint that all of its costs were incurred under the Consent Orders. 13 Plaintiff did not


   13
     See, e.g., (Doc. # 1 at 3) (“All of Stratus’ actual and anticipated investigative costs, remedial
   costs and costs of long-term monitoring and maintenance . . . have been, or will be, incurred
   pursuant to the Consent orders . . . .”); (id. at 13) (“All of Stratus’ actual and anticipated

                                                    19
Case 1:19-cv-02611-CMA-NYW Document 81 Filed 09/09/20 USDC Colorado Page 20 of 21




   distinguish the costs it broadly refers to in its Section 107 allegations from the costs it

   attributes to the Consent Orders. 14 Indeed, Stratus alleges that all $4 million in alleged

   damages are recoverable under its Section 113 claim. Compare (id. at 2) (stating that

   Stratus has incurred in excess of $4,000,000 in environmental response, remediation,

   and cleanup costs) with (id. at 19) (alleging as part of its claim for contribution under

   Section 113 that “Stratus has been compelled to incur and/or otherwise pay over

   $4,000,000.00 in response costs at the Neuhauser Landfill under AOC . . . .”). Accepting

   Plaintiff’s allegations as true, and construing them in the light most favorable to Plaintiff,

   the Court finds that all alleged costs fall within Section 113. Therefore, Plaintiff fails to

   allege “sufficient factual matter, accepted as true, to ‘state a claim to relief that is

   plausible on its face’” under Section 107. Iqbal, 556 U.S. at 678.

          Further, the Court notes that, even if Plaintiff had sufficiently alleged some costs

   that predated the Consent Orders, “CERCLA ‘response costs' are defined generally as

   the costs of investigating and remedying the effects of a release or threatened release

   of a hazardous substance into the environment.” Young v. United States, 394 F.3d 858,

   863 (10th Cir. 2005) (emphasis in original) (quoting Cty. Line Inv. Co. v. Tinney, 933

   F.2d 1508, 1512 n.7 (10th Cir. 1991)). Accordingly, any pre-Consent Order costs

   Plaintiff incurred on “investigative and other work that was a reasonably necessary

   ‘response’ costs . . . were incurred pursuant to the Consent Orders . . . .”); (id. at 14) (“All
   response costs incurred, and to be incurred, by Stratus (including but not limited to all of Stratus’
   actions regarding preliminary assessment, site investigation, removal and remediation work,
   post-removal capping, monitoring and maintenance) are . . . consistent with the AOC and COC .
   . . .”).
   14
     See, e.g., (id. at 17–18) (broadly alleging as part of Section 107 claim that “[a]s a result of the
   release and threatened release of hazardous substances at or from the Neuhauser Landfill,
   Stratus has incurred response costs and will continue to incur costs of “response” . . . .”).

                                                    20
Case 1:19-cv-02611-CMA-NYW Document 81 Filed 09/09/20 USDC Colorado Page 21 of 21




   precursor to its more extensive remediation efforts under the AOC and COC,” (Doc. # 1

   at 13), would reasonably qualify as response costs under Section 113(f)(3)(B).

                                     IV.     CONCLUSION

          For the foregoing reasons, it is ORDERED as follows:

      •   Plaintiff’s Objection to Recommendation of United States Magistrate Judge (ECF

          #55) and Request for Oral Argument (Doc. # 62) is OVERRULED, and Plaintiff’s

          request for oral argument is DENIED;

      •   the March 24, 2020 Recommendation of United States Magistrate Judge (Doc. #

          55) is AFFIRMED AND ADOPTED as an Order of this Court;

      •   Defendants’ Motion to Dismiss Stratus’s First Claim for Relief for CERCLA Cost

          Recovery Under Section 107(a) (Doc. # 28) is GRANTED;

      •   accordingly, Plaintiff’s first claim for cost recovery pursuant to Section 107(a) of

          CERCLA, 42 U.S.C. § 9607(a), is hereby DISMISSED WITH PREJUDICE.


          DATED: September 9, 2020


                                                     BY THE COURT:


                                                     _____________________________
                                                     CHRISTINE M. ARGUELLO
                                                     United States District Judge




                                                21
